DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: Regarding independent claims 1, 9, “learning data acquiring unit configured to…”, “learning processing unit configured to…”, “estimation unit configured to…”, “threshold value determining unit configured to…”, “input data acquiring unit configured to…”, “prediction operation unit configured to…”, and “operation control unit configured to…”  invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.   Regarding independent claims 8, 11, and 12, all claim limitation “steps” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

“Learning Data acquiring unit” is disclosed and discussed in paragraphs 0116-0122 of the specification (as published).  This disclosed description of the prediction software is sufficient to disclose the acts for performing the claimed function.
“Learning processing unit” is disclosed in paragraphs 0093-0097 of the specification (as published).  This disclosed description of the prediction software is sufficient to disclose the acts for performing the claimed function.
“Prediction operation unit” is disclosed in paragraphs 0093-0097 and 0157-0162 of the specification (as published).  This disclosed description of the prediction software is sufficient to disclose the acts for performing the claimed function.
“Estimation unit” is disclosed in paragraphs 0131-0133 of the specification (as published) which describe specific distribution calculations such as a normal distribution, a gamma distribution, and an exponential distribution.  This disclosed description of the prediction software is sufficient to disclose the acts for performing the claimed function.
“Threshold value determining unit” is disclosed in paragraphs 0134-0145 of the specification (as published).  This disclosed description of the prediction software is sufficient to disclose the acts for performing the claimed function.
“Input data acquiring unit” is shown and discussed in figure 2.  This disclosed description of the prediction software is sufficient to disclose the acts for performing the claimed function.
“Operation control unit” is disclosed in paragraphs 0168-0170 of the specification (as published).  This disclosed description of the prediction software is sufficient to disclose the acts for performing the claimed function.

Claim Rejections - 35 USC § 112
Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 8, 9, 11, and 12 recite “….which is defined by a first threshold value preset for the command value for the subject is extended”.  This phrase is not understood and could be a result of a translation error.   This entire claim element contains multiple grammatical parts but no commas, making it difficult to understand he metes and bounds of the claim.  Further, the meaning of “is extended” is not understood in the context of the claim language.    All dependent claims inherit this rejection and all claims are further treated as best understood.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2015/0379426 to Steele et al in view of JPH0863203A to Sugita et al (included in applicant’s IDS).
Examiner notes that below citations of Sugita are taken from the Google Patents translation of the document which is included in the Notice of References Cited.
Referring to claims 1, 8-12, Steele shows a control system, control method, learning device, and non-transitory computer-readable medium comprising: 
a learning data acquiring unit configured to acquire a plurality of learning data sets of which each includes a combination of first data associated with a factor determining an operation of a subject device and second data associated with a command value for the subject device which is adapted to the factor indicated by the first data (training the model using input data sets, paragraph 0004); 
a learning processing unit configured to construct a prediction model that outputs a value corresponding to the second data when the first data is input for each of the acquired plurality of learning data sets (paragraph 0050 for example, though the entire reference is written to how to train the machine learning models); 
an input data acquiring unit configured to acquire input data associated with the factor in an operational phase (paragraph 0090 – model execution request contain input data); 
a prediction operation unit configured to acquire an output value from the prediction model by inputting the acquired input data to the prediction model and to determine the command value for the subject device within a second acceptable range which is defined by the determined second threshold value on the basis of the acquired output value (paragraph 0084 discusses prediction using the trained model).
Steele shows a well known machine learning concept for training models based on decision trees using a large quantity of input data.
Steele does not show:
an estimation unit configured to estimate a possible numerical value range of the command value from a distribution of the second data in the acquired plurality of learning data sets; a threshold value determining unit configured to determine a second threshold value for the command value for the subject device on the basis of the estimated numerical value range such that a first acceptable range which is defined by a first threshold value preset for the command value for the subject device is extended;  and an operation control unit configured to control the operation of the subject device on the basis of the determined command value.
Sugita shows:
 an estimation unit configured to estimate a possible numerical value range of the command value from a distribution of the second data in the acquired plurality of learning data sets (“O is the calculation result by the first neural network and the second neural network, and Ymax and Ymin are the maximum and minimum values of the output signal of the input / output pair, respectively.”); 
a threshold value determining unit configured to determine a second threshold value for the command value for the subject device on the basis of the estimated numerical value range such that a first acceptable range which is defined by a first threshold value preset for the command value for the subject device is extended (“According to the above equation, the output range of the neural network computing means 101 can be limited, so that the stability of the control system can be easily guaranteed”);  
and an operation control unit configured to control the operation of the subject device on the basis of the determined command value ( For example:  “ the neural net control device 1000 sends the manipulated variable to the coagulant injector 1101 until the impurity concentration and the coagulant concentration become zero.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to limit the output range of the trained machine learning/neural network as shown Steele in the manner shown in Sugita in order to more safely control the device and ensure that “the stability of the control system can be easily guaranteed”.

Referring to claim 2, Sugita shows wherein the threshold value determining unit employs a limit value of the estimated numerical value range or a value between the first threshold value and the limit value as the second threshold value (“The processing of the limiter 901, for example, sets the output of the neural network calculation means 101 to the maximum value or the minimum value of the output signal when the above-mentioned calculation result exceeds the maximum value or the minimum value of the output signal of the input / output pair, If it does not exceed the calculation result, the calculation result is directly applied to the neural network calculation means”).
Referring to claims 3 and 13, Sugita shows wherein the first threshold value is an upper limit value of the first acceptable range, and wherein the threshold value determining unit employs a value greater than the upper limit value as the second threshold value (“The processing of the limiter 901, for example, sets the output of the neural network calculation means 101 to the maximum value or the minimum value of the output signal when the above-mentioned calculation result exceeds the maximum value or the minimum value of the output signal of the input / output pair, If it does not exceed the calculation result, the calculation result is directly applied to the neural network calculation means”).
Referring to claims 4 and 14, Sugita shows wherein the first threshold value is a lower limit value of the first acceptable range, and wherein the threshold value determining unit employs a value less than the lower limit value as the second threshold value (“The processing of the limiter 901, for example, sets the output of the neural network calculation means 101 to the maximum value or the minimum value of the output signal when the above-mentioned calculation result exceeds the maximum value or the minimum value of the output signal of the input / output pair, If it does not exceed the calculation result, the calculation result is directly applied to the neural network calculation means”).
Referring to claims 5 and 15-19, Sugita shows wherein the threshold value determining unit determines the second threshold value such that a preset safety condition is satisfied (“According to the above equation, the output range of the neural network computing means 101 can be limited, so that the stability of the control system can be easily guaranteed”).  The examiner reads stability (not allowing quick changes or outlier values) to read on a safety condition.
Referring to claims 6 and 20, Sugita shows wherein the second data includes a correction value for a reference value of the command value (“Further, the final output value corresponds to a correction amount of the parameter for reducing a deviation between the control amount extracted from the control target and the control amount calculated by the model, the neural network control device.”).





Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2015/0379426 to Steele et al in view of  JPH0863203A to Sugita et al as shown above and further in view of U.S. Patent Publication 2020/0361029 to Goya et al.
Referring to claim 7, Steele/Sugita do not specifically show wherein the subject device is a production device that produces a product from a workpiece, and wherein each of the first data and the input data includes at least one of a feature value of the workpiece and an attribute value of an environment in which the product is produced.
Goya shows the known concept of a machine tool producing a product from a workpiece where the control device uses machine learning to determine appropriate settings (paragraph 0064) and wherein wherein each of the first data and the input data includes at least one of a feature value of the workpiece and an attribute value of an environment in which the product is produced (paragraph 0040 – “… the range of each item is a range determined in consideration of the influence of disturbance such as an installation environment of a machine tool and an individual difference (material) of a workpiece.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the machine learning output limiting concepts taught in Steele/Sugita in a machine tool manufacturing system that creates a workpiece as shown in Goya because machine tools can operate on a control loop system which are well known to benefit from machine learning so that “there is an advantage that appropriate processing conditions can be efficiently determined” (paragraph 0004 of Goya).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D MASINICK whose telephone number is (571)272-3746. The examiner can normally be reached M-Th, 8-6, F, 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio del Mar Perez-Velez can be reached on (571)270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL D MASINICK/Primary Examiner, Art Unit 2117